COCKRILL, C. J.  i. Tax-purchase 'by claimant un'der prior void tax The defendants were the owners and in possession of the land in suit enjoying the rents and profits when the land was assessed and sold for non-payment of taxes. It was their duty therefore to the State and to adverse claimants of the title to pay the taxes. Guynn v. McCauley, 32 Ark., 97, and cases cited. The plaintiffs were out of possession claiming title under tax deeds void on their face. They were under no legal obligations to the State or the defendants to pay the taxes. Nor did the naked fact that the lands had been assessed to them change their position. Pleasants v. Scott, 21 Ark., 371. As there is nothing in the relationship of the parties upon which an estoppel can be raised, and no question of public policy is contravened, they should be allowed to retain whatever advantage they may have gained by the purchase. Cooley, Tax. (2d ed.), p. 506 etseq.; Black, Tax Titles, sec. 148.  2. Levy of •taxes— Irregular return of school The only objection urged here against the deed is answered in favor of its validity in Holland v. Davies, 36 Ark., 446. Reverse and remand for a new trial.